Citation Nr: 0306985	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  97-09 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES
1.  Entitlement to service connection for spinal stenosis and 
disc disease of the lumbar spine.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 40 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability.

4.  Entitlement to an effective date earlier than June 25, 
1996, for assignment of non-service connected pension.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant, with assistance from a Veterans Benefits Counselor 
of the Veterans Services Division of the 
Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determinations by several different VA Regional 
Offices (ROs).  The Philadelphia, Pennsylvania RO currently 
has jurisdiction of claims file.


REMAND

In September 1998, the veteran indicated that he wanted a 
personal hearing before local regional office personnel in 
Philadelphia, Pennsylvania.  Later, in his substantive 
appeal, dated in July 2001, the veteran variously indicated 
that he wished to provide testimony at a videoconference 
hearing before a Member of the Board or a Member of the Board 
at the RO.  Both types of hearings are scheduled by the RO.

The veteran did testify at a July 2001 personal hearing 
before a hearing officer at the RO.  However, there is no 
evidence in the claims folder to indicate that the 
videoconference or personal hearing request has been 
scheduled or withdrawn by the veteran.  The veteran has a 
right to such a hearing.  38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. § 20.700 (2002).  

Finally, as an administrative matter, there also appears to 
be some question as to the matter of the veteran's current 
representative in this case.  The Power of Attorney (POA) (VA 
Form 21-22) of record, dated in August 1993, shows the 
Georgia Department of Veterans Affairs as the veteran's 
designated representative.  However, the veteran currently 
resides in Philadelphia, PA.  Further, at his RO hearing the 
veteran was represented, or at least assisted by a Veterans 
Benefits Counselor from the Veterans Service Division of the 
VA.  It is not indicated that he desires full representation 
of this Division, nor is it clear that the veteran has been 
informed that he is proceeding essentially without 
representation.  As such, this matter is referred to the RO 
for clarification during the course of this remand.

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should contact the veteran to 
ascertain his intentions regarding 
representation.  He should be instructed 
that the Georgia Department of Veterans 
Affairs has no offices at the 
Philadelphia RO.  If he wishes to be 
represented by any other 
organization/representative he should be 
requested to provide a properly executed 
VA Form 21-22 as provided by 38 C.F.R. 
§ 20.602.  If a new representative is 
appointed by the veteran, that 
organization/representative should be 
afforded the opportunity to review the 
claims folder and present written 
argument on the veteran's behalf.

Schedule the veteran for a 
videoconference hearing (or an in person 
Travel Board hearing if he so desires) at 
the earliest available opportunity, with 
appropriate notification to the veteran 
and his representative, if any.  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.  After the hearing 
is held, the claims file should be 
returned to the Board in accordance with 
current applicable procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



